
	
		I
		112th CONGRESS
		1st Session
		H. R. 2846
		IN THE HOUSE OF REPRESENTATIVES
		
			September 7, 2011
			Mr. Rigell (for
			 himself, Mrs. Miller of Michigan, and
			 Mr. Long) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend the Implementing Recommendations of the 9/11
		  Commission Act of 2007 to provide immunity for reporting and responding to
		  suspicious transactions, activities, and occurrences that involve a vessel,
		  facility, port, or waterway, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Suspected Maritime Activities
			 Reporting of Terrorism Immunity Act or the
			 SMART Immunity
			 Act.
		2.Immunity for
			 reporting and responding to suspicious transactions, etc. involving a vessel,
			 facility, port, or waterwaySection 1206(d)(2) of the Implementing
			 Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1104(d)(2)) is
			 amended—
			(1)by striking
			 directed against a passenger transportation system and inserting
			 the following:
				
					directed
			 against—(1)a passenger transportation
				system—
					;
			(2)by redesignating
			 subparagraphs (A) and (B) as clauses (i) and (ii), and moving them 2 ems to the
			 right;
			(3)by striking the
			 period at the end and inserting ; or; and
			(4)by adding at the
			 end the following new subparagraph:
				
					(B)a vessel, facility
				(as that term is defined in section 70101 of title 46, United States Code),
				port, or waterway, whether or not a passenger is threatened, indicating that an
				individual may be engaging, or preparing to engage, in a violation of law
				relating to—
						(i)a
				threat to a vessel, facility (as so defined), port, or waterway; or
						(ii)an act of
				terrorism (as that term is defined in section 3077 of title 18, United States
				Code) against a vessel, facility, port, or
				waterway.
						.
			
